                 Case 3:18-mj-71807-SK Document 1 Filed 12/19/18 Page 1 of 9




 1   ALEX G. TSE (CABN 152348)
     United States Attorney
 2
     BARBARA J. VALLIERE (DCBN 439353)
 3   Chief, Criminal Division

 4   SLOAN HEFFRON (CABN 285347)
     Assistant United States Attorney
 5
             450 Golden Gate Avenue, Box 36055
 6           San Francisco, California 94102-3495
             Telephone: (415) 436-6730
 7           FAX: (415) 436-7234
             SIoan.heffron@usdoj.gov
 8

 9   Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                        ) CASE>g).       18 7180?
14
             Plaintiff,                                  NOTICE OF PROCEEDINGS ON OUT-OF-
15                                                       DISTRICT CRIMINAL CHARGES PURSUANT TO
        V.                                               RULES 5(c)(2) AND (3) OF THE FEDERAL
16                                                       RULES OF CRIMINAL PROCEDURE
     WILLIAM MIKEL TILLMAN,
17
             Defendant.
18

19
             Please take notice pursuant to Rules 5(c)(2) and (3) of the Federal Rules of Criminal Procedure
20
     that on or around December 17, 2018, the above-named defendant was arrested pursuant to an arrest
21
     warrant (copy attached) issued upon an Order of the Court pending in the District of Montana, Case
22
     Number CR 18-45-M-DWM.
23
             In that case (copy of indictment attached), the defendant is charged by a five count indictment
24
     (copy of indictment attached). The charges and maximum penalties are as follows:
25

26

27

28



                                                                                                  V. 7/10/2018
Case 3:18-mj-71807-SK Document 1 Filed 12/19/18 Page 2 of 9
Case 3:18-mj-71807-SK Document 1 Filed 12/19/18 Page 3 of 9
Case 3:18-mj-71807-SK Document 1 Filed 12/19/18 Page 4 of 9
Case 3:18-mj-71807-SK Document 1 Filed 12/19/18 Page 5 of 9
Case 3:18-mj-71807-SK Document 1 Filed 12/19/18 Page 6 of 9
Case 3:18-mj-71807-SK Document 1 Filed 12/19/18 Page 7 of 9
Case 3:18-mj-71807-SK Document 1 Filed 12/19/18 Page 8 of 9
Case 3:18-mj-71807-SK Document 1 Filed 12/19/18 Page 9 of 9
